

EXHIBIT 10.18


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED WITH
“[***]”, HAS BEEN EXCLUDED BECAUSE IT IS NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.




MASTER SUPPLY AGREEMENT


THIS MASTER SUPPLY AGREEMENT (“Agreement”) is made as of 31 October 2019
(“Effective Date”) by and between Premier Nutrition Company, LLC, a Delaware
limited liability company with its headquarters located at 1222 67th Street,
Suite 210, Emeryville, CA 94608 (“Buyer” or “PNC”), and Fonterra (USA) Inc., a
California corporation with its principal place of business located at 8700 W.
Bryn Mawr Avenue, Suite 500N, Chicago, IL 60631 (“Supplier” or “Fonterra”) (each
a “Party”, collectively “Parties”).


WHEREAS PNC produces, distributes, markets and sells products including ready to
drink protein shakes and beverages, powdered protein shakes, nutrition bars, and
dietary supplements (the “Finished Products”); and


WHEREAS Supplier produces raw materials including protein powders used by PNC to
produce at least some of the Finished Products;


NOW THEREFORE in consideration of their respective rights and obligations as set
forth in this Agreement, and for other good and valuable consideration, the
adequacy and receipt of which are acknowledged, PNC and Supplier agree as
follows:


1    Supply of Ingredients


1.1
Supplier will provide such materials to PNC or its Third Party Manufacturers
(“TPMs”) as are specified in any Master Purchase Commitment or any other
purchase orders that the Parties may execute from time to time during the term
of this Agreement (“Ingredients”). Ingredients will be produced at Supplier’s
facilities listed in a Master Purchase Commitment, or any other of Supplier’s
facilities approved in advance, in writing by PNC.



1.2
PNC or its TPMs will place specific orders for Ingredients from Supplier by
issuing a purchase order that specifies, at minimum, the item, quantities,
price, delivery dates, and delivery and payment terms (each a “Purchase Order”).



1.3
PNC and Supplier may enter certain Master Purchase Commitments from time to time
during the Term of this Master Supply Agreement. Such Master Purchase
Commitments and any Purchase Orders issued against such Commitments shall be
subject exclusively to the terms and conditions of this Agreement. In the event
the terms of any Master Purchase Commitment conflicts with the terms of this
Agreement, the terms of the Master Purchase Commitment shall control.



1.4
Supplier will receive Purchase Orders by telephone, USPS, overnight courier,
email, and fax transmission, Monday through Friday except on state or nationally
recognized bank holidays. Purchase Orders not received by 3:00 p.m. Eastern Time
are considered to be received on the following




--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------




business day. Supplier will confirm or reject Purchase Orders within [***] of
receipt of the Purchase Order. Orders not rejected in writing within such time
will be deemed confirmed and accepted by Supplier. Each Purchase Order issued by
PNC or its TPMs and accepted by Supplier shall be governed by the terms and
conditions of this Agreement. Additional terms included in acknowledgments,
standard terms and conditions, or any other documents or communications
exchanged by the Parties in connection with the sale or purchase of any
Ingredients shall be void and of no force or effect. The Parties may only
modify, add to or amend any of the terms or conditions of this Agreement by a
writing signed by authorized representatives of both Parties.


1.5
Supplier represents and warrants that at the time and date of delivery, the
Ingredients will comply with all specifications (“Specifications”), a copy of
which will be attached to the relevant Master Purchase Commitment or Purchase
Order accordingly. A Specification may be updated from time to time by PNC in
its sole discretion, provided PNC provides Supplier with reasonable prior notice
on any updates (“Change Notification”). Within [***] from receipt of the Change
Notification, Supplier will either: (1) accept the Specification change at the
current price and terms; or (2) submit to PNC a proposal (“Proposal”) setting
forth the conditions of acceptance that may include a change in price and/or
other terms, including documentation to support same. Within [***] the Parties
will discuss the Proposal in good faith and exercise their best efforts to agree
on the appropriate adjustment if any. PNC will not issue any Purchase Orders,
nor be required to issue any Purchase Orders to Supplier until PNC and Supplier
have agreed on required Ingredient Specifications and any associated price
and/or term adjustment. In the event the Parties fail to agree on required
Ingredient Specifications or price and/or term adjustments despite their best
good faith efforts, neither Party will have any further obligation with regard
to purchase or supply of those Ingredients under any Master Purchase Commitments
except that PNC shall take and pay for [***] of Ingredient inventory
manufactured according to the then-current Specification.



1.6
Supplier will provide a Certificate of Analysis (“COA”) completed in accordance
with the Specifications with any shipment of Ingredients.



1.7
INTENTIONALLY LEFT BLANK



1.8
This Agreement is nonexclusive and sets forth the terms and conditions under
which the Parties will supply and purchase Ingredients from the other Party.
Nothing herein is intended to, nor does, guarantee that either Party will supply
or purchase any specific, item, in any specific quantity, or conclude any
business transaction with the other.



1.9
Supplier Performance metrics will be identified and tracked periodically through
Supplier Performance Review meetings no more frequently than each calendar
quarter during the Term. [***] Metric targets will be established by PNC and
agreed by Fonterra and updated as needed. The ultimate goal is zero defects for
quality and administrative compliance issues.



1.10
Supplier agrees to make a good faith effort to provide Advance Ship Notices
(“ASN”) with bar-coded pallet labels; Invoices, Purchase Orders and other
business transactions, as may be advised by PNC, for each Ingredient shipment.
Supplier will provide, itself or through a third-party provider, the information
via Electronic Data Interface (“EDI”) if and as requested by PNC. The technical
specifications for all required EDI transactions will be provided by PNC.



2



--------------------------------------------------------------------------------






2    Quality and Food Safety


2.1
For the purposes set forth in Section 303(c) of the Federal Food, Drug, and
Cosmetic Act (the “Act”), Supplier guarantees to PNC that as of the time and
date of delivery, all Ingredients will not be adulterated or misbranded within
the meaning of the Act, nor will any Ingredients constitute an article that may
not, under the provisions of Sections 404 and 505 of the Act, be introduced into
interstate commerce. The Supplier further guarantees that as of the time and
date of delivery, all of the Ingredients will be in compliance with all
applicable laws, regulations, requirements and programs including those
administered by the Food and Drug Administration (the “FDA”), the United States
Department of Agriculture (the “USDA”) and any state or local food or drug laws
then in effect. This guarantee specifically includes Proposition 65 (California
Safe Drinking Water and Toxic Enforcement Act), and Supplier hereby certifies
that the Ingredients will not contain any non-naturally occurring chemicals
subject to Proposition 65 or that any such chemicals pose “no significant risk”
or cause “no observable effect” as set forth in the California Health and Safety
Code, 22 CCR §§ 12701 et seq. and 22 CCR §§ 12801 et seq., as amended. Supplier
shall comply with all applicable regulatory requirements for determining and
documenting that all Ingredients are at or below no significant risk levels and
no observable effect levels, as applicable.



2.2
Supplier shall develop and maintain a food safety/food defense program as
required under the Food Safety Modernization Act 21 USC §301 et seq and shall
submit a copy of such plan (and any changes thereto) to PNC upon PNC’s request.
Supplier will conduct [***] third-party food safety/food defense audits (the
“Audits”) in compliance with, and consistent with, relevant audit schemes
approved by the Global Food Safety Initiatives, AIB International, Silliker, or
GMA SAFE. Supplier will submit summaries of audit reports to PNC’s Quality
Manager at [***] upon request. Failure to comply with the requirements of this
Section 2.2 will constitute a material breach of this Agreement.



2.3
Supplier will notify PNC immediately, by person-to-person voice communication or
equivalent means, if any of the Ingredients contain, or are reasonably suspected
to contain, material hazardous to human health, including but not limited to,
chemical, physical or biological hazards.



2.4
PNC shall notify Supplier in writing if it determines any Ingredient fails to
meet the Specifications. Supplier shall be given an opportunity to and will
promptly inspect and/or test such Ingredients to confirm compliance to
Specification. If after any reasonable, good faith inspection and testing it is
confirmed that certain Ingredients fail to meet the Specifications [***].



2.5
Subject to the occurring of a Force Majeure Event, if Supplier fails to deliver
the Ingredients in accordance with the Specifications, including within the time
specified on the Purchase Order, in addition to any other remedies available,
PNC may terminate the Purchase Order in whole or in part. In the event of such a
termination, Supplier shall continue performance of any nonterminated portion of
the Purchase Order, or any nonterminated Purchase Orders, and the quantity of
Ingredient ordered and so terminated shall be deducted against any relevant
Master Purchase Commitment.



2.6
PNC or its contracted third-party auditors may enter and audit/inspect
Supplier’s facilities where the Ingredients are produced, stored, packaged or
otherwise processed [***] unless food safety is at issue or PNC has a good faith
reason to believe the Ingredients are being stored, packaged, or processed



3



--------------------------------------------------------------------------------




in a way that is inconsistent with the Specifications, in which case an audit
may be performed at any time during the Term. For routine visits and audits, PNC
will provide [***] if facilities located in the US and with [***] if facilities
are located [***], provided that such examination will be conducted during
Supplier’s normal business hours and in such a manner as to reasonably minimize
disruption to Supplier’s business, unless food safety is at issue, in which case
such examination may be conducted at any time. Supplier shall cooperate in good
faith with PNC during all such inspections. During qualification processes and
on-site inspections, Supplier will present necessary documentation to ensure
compliance with all applicable programs specified under 21 CFR Part 117 Current
Good Manufacturing Practice, Hazard Analysis, and Risk-Based Preventative
Controls for Human Food. Records of environmental monitoring activities by the
Supplier, following Supplier’s established environmental monitoring program and
standard operating procedures will be made available upon request to PNC.
Supplier will notify Buyer immediately via person-to-person voice communication
in the event that any pathogen is found, or reasonably suspected, in the plant
environment during any environmental monitoring activity that could have an
impact on the quality or safety of PNC’s Ingredients. In the event of an actual
or suspected food safety concern, Supplier shall conduct sampling in all
relevant areas and promptly provide results of such tests to PNC. If PNC or its
representatives find that any of Supplier’s facilities, processes, inventory,
procedures or equipment are not in accordance or compliance with the
requirements of this Agreement or applicable law or regulation, PNC will give
notice to Supplier, and Supplier shall promptly take all reasonable steps to
correct such deficiency as soon as possible. If correction of the deficiency
cannot be affected within [***] of such notice, then Supplier shall promptly
notify PNC with its plan to correct the deficiency including an estimated
schedule. If the deficiency cannot be corrected within [***], unless otherwise
agreed, then PNC shall have the right to terminate any Purchase Orders then
outstanding, along with any Master Purchase Commitment related thereto.


3
Business Continuity/Continuous Supply Assurances. Supplier will develop and
maintain a business continuity plan that identifies critical pathways and
potential crisis situations that could interrupt the supply of Ingredients to
PNC and establish contingency plans for dealing with each crisis situation. Upon
PNC’s written request, Supplier will submit the business continuity plan to PNC
for PNC’s review.



4
Intellectual Property.

4.1
Each Party shall retain ownership of all Intellectual Property Rights (as
defined below): (1) owned or licensed by that Party prior to the commencement
date of this Agreement; or (2) developed or acquired independently of this
Agreement by that Party or its licensors other than in connection with this
Agreement.

4.2
Ownership in the Intellectual Property Rights, if any, of any developments
and/or modifications to the Ingredients during the Term shall be [***].

4.3
For purposes of this Section 4, the term “Intellectual Property Rights” shall
mean all statutory, common law and proprietary intellectual property rights,
including rights in know-how, confidential information, copyright works,
designs, inventions, patents, plant varieties, trademarks and all other rights,
whether registered or unregistered (including applications for such rights).



5
Confidential Information. “Confidential Information” means all business,
financial and technical information of the Parties, or of a third-party as to
whom a Party has an obligation of confidentiality, whether disclosed before or
after the Effective Date and whether disclosed in writing, orally, by electronic
delivery, or by inspection of tangible objects. Confidential Information
includes, without limitation, trade secrets, ideas,



4



--------------------------------------------------------------------------------




processes, formulae (including formula and specifications for Ingredients and
Finished Products), computer software (including source code), algorithms, data,
data structures, know-how, copyrightable material, improvements, inventions
(whether or not patentable), techniques, strategies, business and product
development plans, timetables, forecasts, customer and supplier information, and
information relating to product designs, specifications and schematics, product
costs, product prices, product names, financial information, marketing plans,
business opportunities, personnel, research, development and know-how.
Confidential Information includes that which is marked or otherwise identified
as confidential, as well as that which by its nature and the circumstances of
its disclosure are reasonably understood to be confidential.


5.1
Maintenance of Confidentiality and Limitations on Use. Each Party will hold in
strict confidence and keep confidential all Confidential Information disclosed
to it by the other. The Parties will use at least the same degree of care to
avoid publication or dissemination of such Confidential Information as it uses
with respect to similarly confidential information of its own, but in no event
less than reasonable care. Use of such Confidential Information by such Party
will be strictly limited to activities directly in support of its activities
under this Agreement. The Parties will disclose such Confidential Information on
a need-to-know basis only, and in all events only to such employees and
independent contractors who are informed of the confidential nature of the
Confidential Information and are bound by obligations substantially similar to
those set forth herein applicable to such Confidential Information. Each Party
hereby guarantees the performance of the provisions hereof by each person
obtaining disclosure of such Confidential Information directly or indirectly
from such Party.



5.2
Copying and Return of Confidential Information. Each Party shall not make any
copies or extracts of Confidential Information, or include such Confidential
Information in its own materials except as reasonably required directly in
support of its activities under this Agreement. When a Party no longer has need
thereof in support of its activities under this Agreement or upon request of the
other Party, whichever occurs first, such Party shall promptly cease using and
shall return or destroy (and, if requested, certify destruction of) all such
Confidential Information along with all tangible and electronic copies which it
may have made, provided, however, that a Party is not obligated to remove
Confidential Information from back up devices that have been made and are
maintained in accordance with a corporate records retention policy.



5.3
Certain Exceptions. Information will not be, or will cease being, Confidential
Information, as the case may be, if Supplier can show:



5.3.1
that such information entered the public domain other than by breach of this
Agreement on the part of any Party obligated to confidentiality hereunder;

5.3.2
it is rightfully known to the receiving Party without obligation of
confidentiality to any third-party prior to receipt of same from the disclosing
Party as evidenced by bona fide written, dated documents;

5.3.3
it is independently developed by personnel of the receiving Party who have not
had access to Confidential Information of the disclosing Party; and,

5.3.4
that it is generally made available to third-parties by the disclosing Party
without obligation of confidentiality.



5.4
Legally Required Disclosure. A Party shall not be in breach hereof if it
discloses Confidential Information pursuant to a judicial or governmental order,
or as required by applicable law or the rules



5



--------------------------------------------------------------------------------




of a recognized stock exchange, but any such disclosure shall be made only to
the extent so ordered or required. In any such event, the Party (i) shall timely
notify the other Party so that it may intervene in response to such order or
take action to protect its interests (in which event such Party will cooperate
in such effort), or (ii) if timely notice cannot be given, shall seek to obtain
a protective order or confidential treatment from the court or government for
such information.


5.5
Defend Trade Secrets Act. Notwithstanding anything in this agreement to the
contrary, a receiving Party is hereby notified in accordance with the US Defend
Trade Secrets Act of 2016 that it will not be held criminally or civilly liable
under any US federal or state trade secret law for the disclosure of a trade
secret that: (x) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (y) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.



5.6
Trading in Securities. Supplier acknowledges that it is aware, and agrees to
advise its directors, officers, employees, agents and representatives who are
informed as to the matters which are the subject of this Agreement, that the
United States securities laws prohibit any person who has material, non-public
information concerning PNC, its parent and affiliate companies including
BellRing Brands, Inc. and Post Holdings, Inc. from purchasing or selling
securities of those companies or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.



5.7
Title. As between the Parties, title or right to possess Confidential
Information of PNC, except as otherwise provided herein, shall remain in PNC.
Nothing in this Agreement shall be construed as granting or conferring any
rights to any Confidential Information, except as otherwise explicitly stated in
this Agreement.



5.8
No Representation or Warranty. Except as expressly set forth herein, neither
Party makes any representations or warranties of any nature whatsoever with
respect to any Confidential Information it may provide, including, without
limitation, any warranties of merchantability, fitness for a particular purpose
or accuracy. All Confidential Information is provided on an “as-is” basis, and
the recipient assumes all responsibility for its use thereof or reliance
thereon. Further, each Party understands and acknowledges that any confidential
information received from the other Party concerning future plans may be
tentative and may not represent firm decisions concerning such plans, and
neither Party shall be liable to the other Party for inaccuracies in
Confidential Information under any theory of liability.



6
Term and Termination.



6.1
This Agreement will commence on the Effective Date and continue for an Initial
Term of five (5) years, and will automatically renew for additional periods of
five (5) years unless one Party notifies the other of its intention not to
renew, no less than 12 months prior to the expiration of the then-current term,
unless terminated as permitted under this Agreement.



6.2
Either Party may terminate this Agreement for cause if the other Party fails to
perform any material provision of this Agreement or commits a material breach of
this Agreement which is not corrected within [***] after receiving written
notice of the failure or breach. except that if the default is by



6



--------------------------------------------------------------------------------




Supplier that creates an immediate public food safety risk, PNC may terminate
this Agreement immediately without regard to any period for correction.


6.3
This Agreement will automatically terminate if either Party becomes insolvent or
files a petition in bankruptcy, if a Party makes an assignment for the benefit
of a creditor, if a receiver is appointed to take possession of any part of a
Party’s assets or if a Party becomes unable generally to pay its debts as they
become due, or otherwise ceases to do business.



6.4
On the termination of this Agreement for any reason, all rights granted to
Supplier under this Agreement will immediately cease, and Supplier must deliver
to PNC all written or recorded materials relating to the Confidential
Information of PNC in the possession or control of Supplier or any of its
related party, subject to Section 5.2.



7
Indemnification and Insurance.

 
7.1
Each Party will defend and hold harmless the other Party and its subsidiaries,
affiliates, officers, directors, employees, attorneys, insurers, shareholders,
representatives and agents from and against any and all liabilities, losses,
damages, claims, actions, proceedings, suits, costs or expenses, including
reasonable attorney fees for counsel retained by the indemnified Party, brought
by a Third Party, arising out of or in connection with:

7.1.1
any negligent or intentional act or omission of the indemnifying Party, its
agents or employees;

7.1.2
any breach in or default by the indemnifying Party of its obligations under this
Agreement;

7.1.3
any other loss, damage or injury caused by or arising out of the indemnifying
Party’s or its agents’ or employees’ on-site visits to the indemnified Party’s
premises; or

any claims relating directly to trademark, patent or copyright infringement
arising out of a Party’s use of the other Party’s (or its licensors’)
trademarks, patents or copyrights as permitted hereunder.
7.1.4
For purposes of this Section 7.1, “Third Party” means any individual,
corporation, partnership, trust, cooperative, or other business organization or
entity, and any other recognized organization, other than the Parties or their
affiliates.



7.2
Except for a Party’s gross negligence or intentional acts or omissions and its
obligations of indemnity under this Agreement, under no circumstances will
either Party be liable to the other Party for [***].



7.3
Supplier agrees to indemnify and hold PNC harmless from any and all
employment-related claims, payments, entitlements, taxes, interest and penalties
assessed against or obtained from PNC by any individual or authority as a
consequence of or related to the performance by any agent or employee of
Supplier.



7.4
Supplier shall maintain insurance with an insurance company with an equivalent
of an A.M. Best rating of “A” or better, of the following kinds and in the
following amounts during the term of this Agreement:

7.5    
7.5.1
Comprehensive General Liability (CGL) Insurance with limits of not less than
[***] each occurrence and [***] in the aggregate, including Contractual,
Completed-Operations and



7



--------------------------------------------------------------------------------




Product-Liability Coverage’s with limits of not less than [***] for each
occurrence, covering both bodily injury and property damage liability.
7.5.2
Umbrella/Excess Liability with limits of not less than [***].

7.5.3
Workers' Compensation Coverage plus Occupational Disease Insurance if
Occupational Disease coverage is required by the laws of the state where the
Facility is located or work is to be performed. Employers Liability $500,000
each accident

7.5.4
Auto Liability $1,000,000 combined single limit.



7.6
Supplier shall have Buyer named as an additional insured on its insurance
policies in subparts 7.5.1 and 7.5.2 above. Supplier shall furnish Buyer with a
certificate from its insurer verifying that it has the above insurance in effect
during the duration of this Agreement and that insurer acknowledges (a) the
contractual liability assumed by Supplier in this Agreement and (b) that Buyer
is an additional insured on such policies and (c) Supplier’s CGL policy is
primary and Buyer’s CGL policy is non-contributory and (d) a waiver of
subrogation shall be provided in favor of Buyer on the CGL, Workers’
Compensation and Auto policies. Said certificate of insurance shall require
Supplier’s insurance carrier to give Buyer no less than ten (10) days written
notice of any cancellation or change in coverage. Failure to secure such
insurance as of the date of execution of this Agreement shall constitute a
breach of this Agreement. Supplier shall provide to PNC a certificate evidencing
such insurance within thirty (30) days of a request for same from PNC.



7.7
Supplier shall, at its own expense, maintain throughout the term of this
Agreement, all insurance required by law or regulation in all countries in which
this Agreement will be performed.



8
Recall. If Ingredients provided by Supplier under this Agreement are misbranded,
contaminated, or otherwise unfit for human consumption at the time they are
delivered to PNC or its TPM (“Defect”), PNC in its sole discretion will make a
determination of the necessity of a recall, market withdrawal, inventory
retrieval, or other action designed to prevent the distribution or sale of the
affected Finished Products, plus the type, extent, method of handling,
disposition of the Finished Products as well as any affected work in progress,
and all other particulars involved in such an action (a “Recall”), and PNC will
execute any Recall. Supplier, in its sole discretion, will make a determination
of the necessity of a recall, market withdrawal, inventory retrieval or other
action designed to prevent the distribution or sale of the Ingredients. Subject
to Section 9.1, Supplier shall bear the complete responsibility for a Recall
occasioned by a Defect in the Ingredient and shall indemnify PNC for [***]
resulting from or related to the Recall. Any Recall occasioned by PNC labels or
by tampering with the Ingredients after they have left Supplier’s control, or by
improper storing or handling by PNC, will not be considered a Defect.



9
Limitation of Liability.



9.1
The maximum liability of one Party to the other Party and its affiliates in
relation to this Agreement will be [***] (“Liability Cap”), provided however
that:





8



--------------------------------------------------------------------------------




9.1.1
The Liability Cap will not apply to any (1) material confidentiality breach
under Section 5, and/or (2) indemnification obligations under Section 7.1.

9.1.2
The Liability Cap will not apply to intentional misconduct and/or gross
negligence.



9.2
For the purpose of this Section, “liability” means liability for any and all
claims, causes of action, judgments, costs and expenses (including but not
limited to reasonable attorney fees and expenses), reimbursements, losses, and
any and all other liabilities and damages of any kind, whether in contract, tort
(including negligence), equity, statute or otherwise arising out of, in relation
to or as a result of this Agreement.



10
Force Majeure.



10.1
Neither Party will be liable for any breach of its obligations under this
Agreement resulting from causes beyond its reasonable control, including, but
not limited to, an act of nature, drought, outbreak of foot and mouth disease,
port and other transport strikes, war, fires, quarantine restrictions,
insurrections or riots, energy shortages, embargo or the inability to obtain
supplies or raw materials because of a global shortage or governmental action (a
“Force Majeure Event”). Notwithstanding anything herein to the contrary, in the
event of a Force Majeure Event, or any other circumstance that limits Fonterra’s
ability to produce or deliver product, Supplier will exercise its best efforts
to comply with its obligations hereunder, mitigate the adverse impact on and not
disfavor PNC, and will treat it in parity with its other customers.



10.2
Any obligation of either Party under this Agreement will be postponed until the
cause underlying the Force Majeure Event has been eliminated, at which time the
obligation will again be in effect. Any loss of time by the Force Majeure Event
will not be held against the Party who was unable to comply with its obligations
under this Agreement because of the Force Majeure Event. The Party unable to
comply with its obligations under this Agreement will immediately notify the
other Party in writing that a Force Majeure Event has delayed its performance
and will state, to the best of its knowledge, the revised date for performance.
If a Force Majeure Event persists for longer than [***], the Party not directly
affected by the Force Majeure Event may terminate this Agreement with regard to
any relevant Master Purchase Commitments or Purchase Orders.



10.3
Should Supplier be unable to comply with its obligations under this Agreement
because of a Force Majeure Event, PNC may obtain elsewhere the Ingredients the
Supplier was unable to deliver because of the Force Majeure Event and those
Ingredients will be credited against any relevant Minimum Purchase Commitment.
PNC will not be obligated to purchase those Ingredients from Supplier at a later
time.



11
Notices. Notices contemplated by this Agreement must be in writing and may be
sent by registered or certified mail, postage prepaid, to the address specified
in the first paragraph of this Agreement or to any other address designated by
prior written notice.



12
Governing Law; Dispute Resolution.





9



--------------------------------------------------------------------------------




12.1
This Agreement will be governed by the laws of the State of Delaware without
regard to its conflicts of law principles.



12.2
The Parties consent to, acknowledge, and agree that any dispute arising out of
or relating to this Agreement, including the breach, termination or validity
thereof, shall be brought exclusively before the state and federal courts in and
for the City of Wilmington and County of New Castle, Delaware Each Party waives
any objection based on forum non conveniens.



13
Assignment. Neither Party may transfer or assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, except that either Party may assign this Agreement to any entity
controlled by it, its parents, subsidiaries, or affiliates, or to any purchaser
of the business to which this Agreement relates subject to the other Parties
consent which will not be unreasonably withheld or delayed.



14
Supplier Conduct. Supplier agrees to engage in responsible and ethical business
practices and conduct itself in full compliance with all applicable laws, rules,
and regulations in every country in which it does business.



15
California Transparency Act. PNC does not accept or support the use of illegal,
abusive, or forced labor in our own facilities. Within its supply chain,
Supplier will comply with all laws of the country they are doing business in and
are subject to.



16
U.S. Government Affirmative Action Regulations. During the performance of this
contract or any purchase order issued hereunder, the Supplier agrees to comply
with all applicable Federal, state and local laws respecting discrimination in
employment and non-segregation of facilities including, but not limited to,
requirements set out at 41 CFR §60-1.4, 41 CFR §61-300.10, 29 CFR Part 471
Appendix A to Subpart A, 41 CFR §60-300.5 and 41 CFR §60-741.5, which specific
clauses are herein incorporated by reference into all covered contracts and
subcontracts as required by Federal law. This Supplier and any applicable
subcontractor shall abide by the requirements of 41 CFR §60-300.5(a) and
§60-741.5(a) to the extent applicable. These regulations prohibit discrimination
against qualified individuals on the basis of protected veteran status or
disability, and require affirmative action by covered prime contractors and
subcontractors to employ and advance in employment qualified protected veterans
and individuals with disabilities.



17
Fair Labor Practices.



17.1
Supplier shall provide workers with clean, safe and healthy work environments;
recognize and respect the right of employees to free association and collective
bargaining in accordance with law; comply with all applicable wage and hour
laws; and properly verify the employment eligibility of its employees.



17.2
Forced Labor. Suppliers will not employ, use or otherwise benefit from
involuntary labor, forced labor, or labor that results from slavery or human
trafficking. Supplier hereby certifies that: (i) it is in compliance with this
paragraph; and (ii) all materials incorporated into its products comply with all
applicable laws addressing slavery, human trafficking and other forms of forced
labor. Supplier shall provide PNC with documentation establishing compliance
with this paragraph upon [***] notice.





10



--------------------------------------------------------------------------------




17.3
Child Labor. Supplier will not employ anyone under the legal working age defined
by local law. Supplier will comply with all applicable laws addressing the
working requirements and conditions for child workers.



17.4
Respectful Workplace. Supplier shall prohibit all forms of unlawful
discrimination, abuse, harassment, violence and retaliation.



18
Gifts and Entertainment. Supplier will not offer any gift to a PNC employee,
contractor, or agent that is: (i) more than a nominal value; (ii) more than an
infrequent occurrence; (iii) cash or cash equivalents; or (iv) illegal, sexually
oriented, offensive or otherwise inappropriate.



19
Environment & Sustainability. Supplier will comply with all applicable
environmental laws and reporting obligations, maintain all required permits, and
strive to responsibly manage the impacts of their operations on the environment.



20
Anticorruption. Suppliers will not, directly or indirectly, offer improper gifts
to government employees, engage in bribery or fraud, or take any other action
that would cause a violation of the U.S. Foreign Corrupt Practices Act, the UK
Bribery Act or any other applicable anti-corruption law.



21
Miscellaneous.



21.1
If any provision of this Agreement is determined to be illegal or unenforceable,
all other provisions will continue in full force and effect.



21.2
This Agreement may be executed concurrently by original or facsimile signature
in counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.



21.3
Each right and remedy of each Party described in this Agreement is cumulative
and in addition to every other right or remedy, express or implied, now or
hereafter arising, available to such Party, at law or in equity, or under any
other agreement. No delay or omission by either Party in the exercise of any
right or remedy arising under this Agreement will impair any such right or
remedy or the right of such Party to resort thereto at a later date or be
construed to be a waiver of any default under this Agreement. The indemnities,
representations and warranties of each Party will survive termination of this
Agreement.



21.4
This Agreement, together with any schedules and exhibits and any Purchase
Orders, Specifications and COAs, constitutes the complete agreement between the
Parties and supersedes all prior agreements between the Parties regarding this
subject matter. The Parties hereby agree that any such prior agreements are
hereby terminated. No other contracts, warranties, promises or representations,
either oral or in writing, relating to this Agreement will bind either Party
except for the Purchase Orders, Specifications and COAs. This Agreement may not
be amended or modified except by a writing signed by an authorized
representative of the Party against whom such amendment or modification is
asserted. This Agreement will be binding upon, and will inure to the benefit of,
the parties, their successors and permitted assigns.



(signature page follows)


11



--------------------------------------------------------------------------------




Agreed to and executed effective as of the date first above written.




Fonterra (USA) Inc.
 
Premier Nutrition Company, LLC
 
 
 
By: [***]
 
By: /s/ Paul Rode
Title: President
 
Title: CFO





12



--------------------------------------------------------------------------------






Agreed to and executed effective as of the date first above written.




Fonterra (USA) Inc.
 
Premier Nutrition Company, LLC
 
 
 
By:
 
By: /s/ Paul Rode
Title:
 
Title: CFO










--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


